DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link (US Patent No 7,185,470).

Referring to claim 6:  Link teaches a concrete block comprising: two transverse members (item 40) connecting a front portion (item 24) to a rear portion (item 26) and forming a core therebetween; and an integrally-formed engagement protrusion (item 52) located on a bottom surface of one of the transverse members and extending below the bottom surface of the front member; and two integrally formed cavities (item 56) located on a top surface of the one of the transverse members; and wherein the transverse members are spaced apart from each other and the rear portion has a width between sides of the concrete block that is less than a width between sides of the concrete block of the front portion (figure 1).

Referring to claim 7:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches ides of the integrally-formed engagement protrusions are coplanar with the sides of the one of the transverse members (figure 6).

Referring to claim 8:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches at least one side of the integrally-formed engagement protrusion is coplanar with at least one side of the transverse member (figure 6).

Referring to claim 9:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches the transverse members are spaced such that stacking multiple courses of the concrete blocks causes the transverse members of the multiple courses to superpose each other (figure 9).

Referring to claim 10:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches the transverse members are spaced such that stacking two or more courses of the concrete blocks in an overlap 31821745v.1 107724/001243Attorney Docket No.: 107724.00124PATENT running bond causes the transverse members of at least one block in each course to superpose the transverse members of two blocks in an adjacent course (figure 9).

Referring to claim 11:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions (figure 6).

Referring to claim 12:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions, wherein sides of each of the integrally- formed engagement protrusions are coplanar with at least one side of an associated one of the transverse members (figure 6).

Referring to claim 13:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions (item 52), wherein one side of one of the integrally- formed engagement protrusions is parallel with one side of an adjacent integrally-formed engagement protrusion (item 54 in figure 4).

Referring to claim 14:  Link teaches all the limitations of claim 6 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions (item 52), wherein sides of the integrally-formed engagement protrusion are at least partially parallel with each other (item 54 in figure 4).

Referring to claim 15:  Link teaches a plurality of concrete blocks (figure 8) including: two transverse members (item 40) connecting a front portion (item 24) to a rear portion (item 26) and forming a core therebetween; and an integrally-formed engagement protrusion (item 52) located on a bottom surface of one of the transverse members and extending below the bottom surface of the front member; and two integrally formed cavities (item 56) located on a top surface of the one of the transverse members; and wherein the transverse members are spaced apart from each other and the rear portion has a width between sides of the concrete block that is less than a width between sides of the concrete block of the front portion (figure 1).

Referring to claim 16:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches ides of the integrally-formed engagement protrusions are coplanar with the sides of the one of the transverse members (figure 6).

Referring to claim 17:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches at least one side of the integrally-formed engagement protrusion is coplanar with at least one side of the transverse member (figure 6).

Referring to claim 18:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches the transverse members are spaced such that stacking multiple courses of the concrete blocks causes the transverse members of the multiple courses to superpose each other (figure 9).

Referring to claim 19:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches the transverse members are spaced such that stacking two or more courses of the concrete blocks in an overlap 31821745v.1 107724/001243Attorney Docket No.: 107724.00124PATENT running bond causes the transverse members of at least one block in each course to superpose the transverse members of two blocks in an adjacent course (figure 9).

Referring to claim 20:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions (figure 6).

Referring to claim 21:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions, wherein sides of each of the integrally- formed engagement protrusions are coplanar with at least one side of an associated one of the transverse members (figure 6).

Referring to claim 22:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions (item 52), wherein one side of one of the integrally- formed engagement protrusions is parallel with one side of an adjacent integrally-formed engagement protrusion (item 54 in figure 4).

Referring to claim 23:  Link teaches all the limitations of claim 15 as noted above.  Additionally, Link teaches a plurality of integrally-formed engagement protrusions (item 52), wherein sides of the integrally-formed engagement protrusion are at least partially parallel with each other (item 54 in figure 4).

Referring to claim 24:  Link teaches a concrete block comprising: one or more transverse members (item 40) connecting a front portion (item 24) to a rear portion (item 26); a core between the front portion and the rear portion (figure 1); an integrally-formed engagement protrusion (item 52) located on a bottom surface of the transverse member and extending below the bottom surface of the front member; two integrally formed cavities (item 56) located on a top surface of the transverse member; and wherein the rear portion has a width between sides of the concrete block that is less than a width between sides of the concrete block of the front portion (figure 1).

Referring to claim 25:  Link teaches all the limitations of claim 24 as noted above.  Additionally, Link teaches sides of the integrally-formed engagement protrusions are coplanar with the sides of the one of the transverse members (figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635